Mr. Justice Hernández
delivered tlie opinion of the court.
A proceeding was liad in the District Court of Guayama, whose final decision is now before this Supreme Court on appeal, wherein the Ponce and 'Guayama Railroad Company asked for a right of way, as a servitude, over a tract of land of the plantation “Amelia,” the property of Domingo Pal-mieri, for the purpose of laying thereon a railway of the said company. In another proceeding before the Ponce court by the said company against the said Domingo Palmieri the full ownership of the identical tract of land was requested for the purpose of laying thereon the railway spoken of.
As the granting of a real right, such as a servitude, is different from the granting of a right of ownership, the two proceedings mentioned are compatible, and by the commencement of the second proceeding, the jurisdiction which, the *313Supreme Court may have to hear the first proceeding on appeal is not invaded.
As the company known as “Compagnie des Suereries de Puerto Bico,” the lessee of the plantation “Amelia,” was not a party to the proceedings of the Ponce and Guayama Bail-road Company against Domingo Palmieri, he therefore cannot he a party in the present proceeding for an injunction.
As section 2 of the law of March 9, 1906, on injunctions, is not applicable to the present case, the injunction requested by the representative of Domingo Palmieri, in his application of July 22 last, will not issue, and the summons in the orders issued to the Judge of the' District Court of Ponce and to the Ponce and Guayama Bailroad Company on the 24th of the said July is without effect, and the costs are taxed against the moving party.
Ce„irf.